Opinion issued April 1, 2010 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00050-CR
———————————
NELSON
ISAAC FLORES, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 180th District Court  
 Harris County, Texas

Trial Court Case No. 998121
 

 
MEMORANDUM OPINION
          Appellant,
Nelson Isaac Flores, has filed a pro se motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See
Tex. R.
App. P. 42.2(a). 
          We have not yet issued a decision.
Accordingly, the motion is granted and the appeal is dismissed.
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).